Citation Nr: 0613428	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-23 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1. Entitlement to service connection for low back pain.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for coronary artery 
bypass.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1957 to June 1961. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran submitted a request and consent to release 
medical records for Alaska Regional Hospital, specifically 
requesting a CT scan and an MRI from the early 1990's.  It 
appears that this request was sent to the Providence Alaska 
Medical Center.  The aforementioned CT scan and MRI are not 
of record.  In a July 2005 response, Providence Alaska 
Medical Center stated that the authorization provided did not 
allow them to release the medical information in question.  A 
proper release to the appropriately named facility should be 
prepared.

The National Personnel Records Center (NPRC) advised that the 
veteran's service medical records are missing and appear to 
have been destroyed in the 1973 fire at the NPRC in St. 
Louis, Missouri.  Additionally, the NPRC also advised that 
SGO and service personnel records for the veteran were not 
available.  Under such circumstances, the Court has held that 
there is a heightened obligation on the part of VA to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule. See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  Here, the veteran stated that he was treated at 
Bolling Air Force Base for a low back injury and 
hypertension.  A search for Bolling Air Force base clinical 
records from March 1961 to June 1961 revealed no records for 
the veteran.  However, the veteran reported that he was at 
Bolling from fall 1957 to June 1961.  Moreover, the veteran's 
representative contends that VA did not specifically ask for 
the veteran's separation examination.  The Board notes that 
the RO specifically advised and requested that the veteran 
provide a 3-month date window, as this is what is required to 
search for records.  However, the veteran did not respond to 
the request.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, per 38 C.F.R § 
3.159 (2005), the case is REMANDED to the RO/AMC for the 
following development:

1.  The RO/AMC should ask the veteran to 
identify and provide the proper release 
forms for any private medical records 
pertaining to the CT scan and MRI from 
the early 1990's, specifically from 
Alaska Regional Hospital; or 
alternatively to provide the private 
medical records directly to VA.
  
2.  The RO/AMC should notify the veteran 
of the ratings for the claimed 
disabilities and the effective date 
provisions for a claim of service 
connection.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

3.  The veteran should again be advised 
of the requirement for a 3-month date 
window when requesting records and asked 
to provide an approximate date(s) of 
treatment at Bolling Air Force base.

4.  After completion of # 3, The RO/AMC 
should ask NPRC for the veteran's 
separation examination report.  IF the 
veteran provides specific (3-month 
period) dates for treatment, the RO/AMC 
should request such records.  If no 
records are available, the veteran should 
be so informed.

5.  After completing #1-4, and 
undertaking any other development deemed 
essential in addition to that specified 
above, the RO should re-adjudicate the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must notify the veteran of all relevant 
actions taken on his claim for benefits, 
and summarize the evidence and discussion 
of all pertinent regulations.  He should 
also be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claim is returned to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






